Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a joining phenomenon data acquisition unit (Claim 1); an operation state data acquisition unit (Claim 1, 4); an evaluation data calculation unit (Claim 1); a difference data extraction unit (Claim 1, 4); a presentation unit (Claim 1, 7, 8); a reference data storage unit (Claim 5, 6).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2001071140 A.
Claim 1
 	JP 2001071140 A discloses a joining phenomenon data acquisition unit (Fig. 1, Ref. 102) configured to acquire a joining phenomenon of a joining subject member as phenomenon data (Para.. 0035, 0038); an operation state data acquisition unit (Fig. 1, Ref. 101) configured to acquire a joining operation state of the joining subject member as operation state data (Para. 0035-0036); an evaluation data calculation unit (Fig. 1, Ref. 104) configured to perform time synchronization of the acquired phenomenon data and the acquired operation state data, and associate the acquired phenomenon data and the acquired operation state data with each joining operation location, so as to calculate evaluation data (Para. 0041); a difference data extraction unit (Fig. 1, Ref. 105) configured to extract a difference between the evaluation data and reference data set in advance as difference data (Para. 0076); and a presentation unit (Fig. 1, Ref. 106) configured to present an abnormal location of a joining portion of the joining subject member based on the difference data (Para. 0035).  
Claim 2
 	JP 2001071140 A discloses the joining phenomenon data acquisition unit includes: a camera configured to image the joining portion (Fig. 2, Ref. 123c CCD camera); and a thermo 
Claim 3
JP 2001071140 A discloses a distance sensor (Fig. 1, Ref. 101) configured to measure distances to each part of a joining operation; and a movement sensor configured to measure a movement of a joining tool (The motion measurement device of 101 extracts the feature quantity related to the movement of the welder PS such as of the head/hand position (field of view), therefore it would be inherent a distance sensor that measures the distance to each part for joining work.).  
Claim 4
 	JP 2001071140 A  discloses the joining phenomenon data acquisition unit includes a camera (Fig. 2, Ref. 123c; CCD) configured to image a video of a change in the joining portion, the operation state data acquisition unit includes a thermo camera (Fig. 2, Ref. 123d, Infrared camera) configured to measure a temperature distribution change corresponding to the video, and the difference data extraction unit is configured to extract69DOCS 126063-004US1/3954401 1Attorney Docket No. 126063-004US1 the difference data of a flow location of a molten metal material in the joining portion based on the video and the temperature distribution change of the video (With the camera and infrared camera monitoring the arc generation state and the shape of a molten pool, shape of bead, shape of torch tip it would be inherent to extract the difference data of the flow point of molten metal at a joint on the basis of a moving image and the temperature distribution change).  
Claim 5

Claim 6
 	JP 2001071140 A discloses the reference data storage unit (Fig. 1, Ref. 103) stores the reference data corresponding to a skill level of an operator (Para. 0040).  
Claim 7
 	JP 2001071140 A discloses the presentation unit (Fig. 1, Ref. 106) is configured to present the abnormal location by projecting light indicating the abnormal location on the joining portion (Fig. 1, Ref. 107; Para. 0046).  
Claim 8
 	JP 2001071140 A discloses the presentation unit (Fig. 1, Ref. 106) is configured to present an operation allocation time allocated to repair the abnormal location (Fig. 1, Ref. 107; Para. 0046; timing for welder to perform the next action).

Relevant Prior Art
US 20160288236 A1 Welding training with one or more sensors for providing welding parameters.
US 10380911 B2 Camera system for providing visual information about welding operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        February 19, 2021